DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: The continuation status of this instant application with respect to the prior filed application or patent needs to be included in the first sentence of the specification.  Appropriate correction is required.
Claim Objections
3.	Claim 12 is objected to because of the following formalities:  In claim 12, last line, the limitation “the air circulation device” lacks a proper antecedent basis.  It should be changed to --the fan--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	Claim limitation “means for dissipating heat” in this application invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function and equivalents thereof.  
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
8.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 13, 15 to 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (20180164487) in view of Park et al. (20080106911).
Cheng et al. disclose a lighting assembly comprising a light guide (1) comprising opposite first and second major surfaces (figure 1) and at least one edge surface (figure 1) extending between the first and second major surfaces, a solid-state light source (2) arranged to emit light into the at least one edge surface of the light guide, the solid-state light source comprising light-emitting diodes (paragraph 0050, line 5), laser diodes, organic light emitting diodes, or any combination thereof configured to produce multiple colors, and a plurality of integrated optical elements (3) integrated into associated with the first major surface and configured to redirect the light emitted by the solid-state source, and the solid-state light source mounted on a circuit board (4) with the exception of disclosing that the circuit board is a printed circuit board.  
Park et al. teach the solid state light source (450) mounted on a circuit board which is a printed circuit board (410).
It would have been obvious to one skilled in the art to provide modify the circuit board of Cheng et al. with a printed circuit board, as taught by Park et al., to wirelessly power the solid state light source.  
With regards to the limitation of “habitat” lighting assembly in the preamble, since any lighting assembly can be used in a habitat or other environments or devices, and there is no structure associated with a lighting assembly being used solely for a habitat and therefore the term “habitat” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (MPEP 2111.02). 
	With regards to claim 15, wherein the optical elements are configured to redirect light emitted by the solid-state light source downward (as figure 7 rotated 180 degrees, redirect light emitted by the solid state light source is downward).
With respect to claim 16, wherein the optical elements comprise three-dimensional structures extending into or out (figure 6) of the first major surface.
With regards to claim 17, wherein the optical elements are cones or recesses (paragraph 0046, line 4) configured to redirect light.
With regards to claims 19 and 20, Cheng et al. disclose the invention substantially as claimed including an outer housing (7) comprising a base (figure 6, upper surface of peripheral walls) with a light transmissive opening (figure 6, the light transmissive opening where the light exits), the outer housing containing the light guide and the solid state light source with the exception of disclosing that the housing comprising an air intake opening and an air discharge opening, and means for dissipating heat generated by the solid state light source.
Park et al. teach the outer housing (900) comprising an air intake opening (910, figure 1) and an air discharge opening (910, figure 1), and means for dissipating heat (420) generated by the solid state light source.
It would have been obvious to one skilled in the art to comprise the outer housing of Cheng et al. with an air intake opening and an air discharge opening, and to comprise the solid state light source with means for dissipating heat, as taught by Park et al., for dissipating heat generated by the light source.
10.	Claims 13 and 15 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. (20160139321) in view of Park et al.
Tsai et al. disclose a lighting assembly comprising a light guide (1, paragraph 0032, line 2) comprising opposite first and second major surfaces (13, 14) and at least one edge surface (11, 12) extending between the first and second major surfaces, a solid-state light source (22) arranged to emit light into the at least one edge surface of the light guide, the solid-state light source comprising light-emitting diodes (paragraph 0035, line 13), laser diodes, organic light emitting diodes, or any combination thereof configured to produce multiple colors, and a plurality of integrated optical elements (15, 16) integrated into associated with the first major surface and configured to redirect the light emitted by the solid-state source, and the solid-state light source mounted on a circuit board (21, 31) with the exception of disclosing that the circuit board is a printed circuit board.  
Park et al. teach the solid state light source (450) mounted on a circuit board which is a printed circuit board (410).
It would have been obvious to one skilled in the art to provide modify the circuit board of Tsai et al. with a printed circuit board, as taught by Park et al., to wirelessly power the solid state light source.  
With regards to the limitation of “habitat” lighting assembly in the preamble, since any lighting assembly can be used in a habitat or other environments or devices, and there is no structure associated with a lighting assembly being used solely for a habitat and therefore the term “habitat” conveys intended use in the claim and does not impose any limiting structure on the claimed invention (MPEP 2111.02). 
	With regards to claim 15, wherein the optical elements are configured to redirect light emitted by the solid-state light source downward (as figure 7 rotated 180 degrees, redirect light emitted by the solid state light source is downward).
With respect to claim 16, wherein the optical elements comprise three-dimensional structures extending into (figures 2, 3, 5, 7, 10, 11) or out of the first major surface.
With regards to claim 17, wherein the optical elements are cones or recesses (154, 164) configured to redirect light.
With regards to claim 18, Tsai et al. disclose that the at least one edge surface comprises first and second edge surfaces (11, 12) on opposite sides or opposite ends of the light guide (figure 10), and the solid-state light source comprises a first solid-state light source (22) mounted on a first circuit board (21) and associated with the first edge surface to emit light into the first edge surface, and a second solid-state light source (32) mounted on a second circuit board (31) and associated with the second edge surface (12) to emit light into the second edge surface with the exception of disclosing that the circuit boards are printed circuit boards.
Park et al. teach the solid state light sources (450) mounted on a first and second circuit board which is a first and second printed circuit board (410).
It would have been obvious to one skilled in the art to provide modify the circuit boards of Tsai et al. with printed circuit boards, as taught by Park et al., to wirelessly power the solid state light sources.  
With regards to claims 19 and 20, Tsai et al. disclose the invention substantially as claimed including an outer housing (17) comprising a base (figure 12, the base where reference numeral 182 is pointing) with a light transmissive opening (figure 12, the light transmissive opening where the light exits), the outer housing containing the light guide and the solid state light source with the exception of disclosing that the housing comprising an air intake opening and an air discharge opening, and means for dissipating heat generated by the solid state light source.
Park et al. teach the outer housing (900) comprising an air intake opening (910, figure 1) and an air discharge opening (910, figure 1), and means for dissipating heat (420) generated by the solid state light source.
It would have been obvious to one skilled in the art to comprise the outer housing of Tsai et al. with an air intake opening and an air discharge opening, and to comprise the solid state light source with means for dissipating heat, as taught by Park et al., for dissipating heat generated by the light source.
11.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. in view of Park et al., as applied to claim 13 above, and further in view of Wu et al. (7338186).
Cheng et al. as modified by Park et al. disclose the invention substantially as claimed including an outer housing (7) comprising a base (figure 6, upper surface of the peripheral walls) with a light transmissive opening (figure 6, the light transmissive opening where the light exits), the outer housing containing the light guide and the solid state light source with the exception of disclosing that the housing comprises an air intake opening and an air discharge opening, and means for dissipating heat generated by the solid state light source.
Wu et al. teach the outer housing (6) comprising an air intake opening (63, figure 3) and an air discharge opening (63, figure 3), and means for dissipating heat (5, 51, 52) generated by the solid state light source.
It would have been obvious to one skilled in the art to comprise the outer housing of Cheng et al. with an air intake opening and an air discharge opening, and to comprise the solid state light source with means for dissipating heat, as taught by Wu et al., for dissipating heat generated by the light source.
12.	Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al. in view of Park et al., as applied to claim 13 above, and further in view of Wu et al. 
Tsai et al. as modified by Park et al. disclose the invention substantially as claimed including an outer housing (17) comprising a base (figure 12, the base where reference numeral 182 is pointing) with a light transmissive opening (figure 12, the light transmissive opening where the light exits), the outer housing containing the light guide and the solid state light source with the exception of disclosing that the housing comprises an air intake opening and an air discharge opening, and means for dissipating heat generated by the solid state light source.
Wu et al. teach the outer housing (6) comprising an air intake opening (63, figure 3) and an air discharge opening (63, figure 3), and means for dissipating heat (5, 51, 52) generated by the solid state light source.
It would have been obvious to one skilled in the art to comprise the outer housing of Tsai et al. with an air intake opening and an air discharge opening, and to comprise the solid state light source with means for dissipating heat, as taught by Wu et al., for dissipating heat generated by the light source.
Double Patenting
13.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
14.	Claims 1 to 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 11 of U.S. Patent No. 11284606.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims recite a fan and solid state light source which are met by the patent claims 1 to 11 of patent ‘606 reciting an air circulation device and solid state light emitter. 
15.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11284606 in view of Reynolds (20180058674) and Wu et al.
	Claim 12 of patent ‘606 discloses the invention substantially as claimed with the exception of disclosing that the outer housing comprises an upper surface having the air intake opening, side walls and end walls extending between the upper surface and the base, and one of the end walls including an air discharge opening.
	Reynolds teaches the outer housing comprising an upper surface having air intake opening (18).
Wu et al. teach the outer housing (6) comprising side walls (62) and end walls (62) extending between the upper surface and the base, and one of the end walls including an air discharge opening (63, figures 1, 3).
It would have been obvious to one skilled in the art to comprise the outer housing of claim 12 of patent ‘606 with an upper surface having air intake opening, as taught by Reynolds, to enable the flow of ambient air into, through and out of the outer housing.
It would have been obvious to one skilled in the art to comprise the outer housing of claim 12 of patent ‘606 with side walls and end walls and one of the end walls including an air discharge opening, as taught by Wu et al., for dissipating heat from the light source.
16.	Claims 13 to 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 to 19 of U.S. Patent No. 11284606 in view of Park et al. and Tsai et al.
Claims 13 to 19 of patent ‘606 disclose the invention substantially as claimed with the exception of disclosing the solid state light source mounted on a printed circuit board, the integrated optical elements integrated into the first major surface, the first solid state light source mounted on a first printed circuit board, and a second solid state light source mounted on a second printed circuit board.
Park et al. teach the solid state light source (450) mounted on a printed circuit board (410), the first solid state light source mounted on a first printed circuit board (figure 1), and a second solid state light source mounted on a second printed circuit board (figure 1).
Tsai et al. teach the integrated optical elements integrated into the first major surface (figures 2, 3, 13, 14).
It would have been obvious to one skilled in the art to mount the solid state light sources of claims 13 to 19 of patent ‘606 with a first and second printed circuit board, as taught by Park et al., to wirelessly power the solid state light sources.
It would have been obvious to one skilled in the art to integrate the integrated optical elements of claims 13 to 19 of patent ‘606 into the first major surface, as taught by Tsai et al., for integrating the optical elements into the light guide.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Y M. Lee/
Primary Examiner, Art Unit 2875